DETAILED ACTION
This is the initial office action based on the application filed on 3/16/2020. Claims 1-15 as originally filed are considered here.

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in parent Application No.15/410858, filed on 06/05/2017. 

Oath/Declaration
The oath or declaration filed on 3/16/2020 is acceptable.

Allowable Subject Matter
Claims 1-15 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:
Claims 1-8 are allowed because the prior art of record neither anticipates nor renders obvious the limitations of the base claim 1 that recites a power integrated module particularly with wherein the third electrode is located between the first electrode and the second electrode, the sixth electrode is located between the fourth electrode and the fifth electrode, and the fourth electrode is adjacent to the 

Claims 9-15 are allowed because the prior art of record neither anticipates nor renders obvious the limitations of the base claim 9 that recites a power integrated module particularly with wherein the fourth electrode, the fifth electrode and the sixth electrode are located on extension lines of the second electrode, the first electrode and the third electrode respectively; or the fourth electrode, the fifth electrode and the sixth electrode are located on extension lines of the first electrode, the second electrode and the third electrode respectively in combination with other elements of the base claim 9.

Any comments considered necessary by applicant must be submitted no later than the payment of issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”






Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
 US-8258549; US-8669594: The invention teaches related device yet fail to teach or suggest the power integrated module particularly with wherein the third electrode is located between the first electrode and the second electrode, the sixth electrode is located between the fourth electrode and the fifth electrode, and the fourth electrode is adjacent to the first electrode, or the fourth electrode is adjacent to the second electrode, or the fifth electrode is adjacent to the first electrode, or the fifth electrode is adjacent to the second electrode as in the claimed device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Selim Ahmed whose telephone number is 571-270-5025.  The examiner can normally be reached on 9AM to 6PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571)272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/SELIM U AHMED/Primary Examiner, Art Unit 2896